On the threshold of this appeal appellees move that appellant's brief filed herein be not considered, and that the judgment be affirmed because the brief contains no assignments of error. The brief contains no assignments of error, and the duty of this court is well stated in 3 Tex.Jur., 837, § 588, as follows:
"When the brief contains no assignments of error it will not be considered, and the assignments filed below are not properly before the court. Consequently the assignments are not entitled to consideration, and the appellate court will confine itself to a review of fundamental error apparent on the face of the record. In the absence of fundamental error the judgment or order appealed from will be affirmed."
See also the numerous cases cited in the footnotes by this authority which support the rule quoted.
We have carefully examined the record for fundamental error and find no such error, and the judgment of the trial court will be affirmed.
Affirmed. *Page 259